NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAGHVENDRA SINGH,                               No. 16-15626

                Plaintiff-Appellant,            D.C. No. 2:14-cv-02382-JAM-KJN

 v.
                                                MEMORANDUM*
COUNTY OF SACRAMENTO; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Raghvendra Singh appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging various federal and state law

claims related to his real property. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion a dismissal for failure to comply with court



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
orders. Edwards v. Marin Park, Inc., 356 F.3d 1058, 1063 (9th Cir. 2004). We

may affirm on any ground supported by the record. Johnson v. Riverside

Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      Dismissal of Singh’s action was proper because Singh failed to allege facts

sufficient to state any plausible claims. See Hebbe v. Pliler, 627 F.3d 338, 341-42

(9th Cir. 2010) (although pro se pleadings are to be liberally construed, a plaintiff

must present factual allegations sufficient to state a plausible claim for relief); see

also Edwards, 356 F.3d at 1063 (setting forth de novo standard of review for

dismissal under Fed. R. Civ. P. 12(b)(6)).

      Dismissal of Singh’s third amended complaint without leave to amend was

proper because the district court provided Singh with three opportunities to amend,

and further amendment would have been futile. See Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of

review and explaining that dismissal without leave to amend is proper when

amendment would be futile). We do not consider Singh’s contention that Karen

Singh was not given an opportunity to amend the complaint because Karen Singh

is not a party to the appeal.

      The district court did not abuse its discretion in not appointing counsel

because Singh did not file a motion for the appointment of counsel, and did not

demonstrate exceptional circumstances. See Cano v. Taylor, 739 F.3d 1214, 1218


                                           2                                     16-15626
(9th Cir. 2014) (setting forth standard of review and requirements for appointment

of counsel).

      Singh’s request for the appointment of counsel, set forth in his opening brief,

is denied.

      AFFIRMED.




                                         3                                    16-15626